

116 S849 IS: U.S.S. Frank E. Evans Act
U.S. Senate
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 849IN THE SENATE OF THE UNITED STATESMarch 14, 2019Mr. Cramer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the inclusion on the Vietnam Veterans Memorial Wall of the names of the lost crew
			 members
 of the U.S.S. Frank E. Evans killed on June 3, 1969. 1.Short titleThis Act may be cited as the U.S.S. Frank E. Evans Act.2.Inclusion on the Vietnam Veterans Memorial Wall of the names of the lost crew members of the U.S.S.
 Frank E. Evans killed on June 3, 1969(a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Defense shall authorize the inclusion on the Vietnam Veterans Memorial Wall in the District of Columbia of the names of the 74 crew members of the U.S.S. Frank E. Evans killed on June 3, 1969.(b)Required consultationThe Secretary of Defense shall consult with the Secretary of the Interior, the American Battlefield Monuments Commission, and other applicable authorities with respect to any adjustments to the nomenclature and placement of names pursuant to subsection (a) to address any space limitations on the placement of additional names on the Vietnam Veterans Memorial Wall.(c)Nonapplicability of commemorative works actChapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act), shall not apply to any activities carried out under subsection (a) or (b).